Unknown;




REAL PROPERTY MANAGEMENT  AGREEMENT




THIS REAL PROPERTY  MANAGEMENT  AGREEMENT  ("Agreement") is effective  as of the
December 30, 2014, by  and between Hartman Highway 6, LLC, a Texas limited
liability company ("Company"), and Hartman Income REIT Management, Inc., a Texas
corporation ("Manager").




ARTICLE I AGENCY; TERM




A.  Appointment/ Acceptance.  Company  hereby  appoints  Manager,  and  Manager
hereby accepts appointment, on the terms and conditions hereinafter provided, as
exclusive managing and leasing agent for all properties acquired by Company. All
properties acquired by Company which from time to time are subject to this
Agreement are hereinafter referred to collectively as the "Properties" and
individually as the "Property."




B.      Term.  Subject to Article IV below, the term of this Agreement (the
"Term") shall be a period of one (1) year from the date first set forth above
and thereafter shall be automatically extended on an annual basis unless
terminated in writing by either Company or Manager at least thirty (30) days
prior to the expiration of the Term or extension thereof.




ARTICLE II MANAGER'S  DUTIES




A.

Property Management.




1.

Power   and  Authority.    Manager  shall  have,  and  is hereby  granted,  full
power and authority to  exercise  all  functions  and  perform  all  duties  in
 connection  with  the operation and management  of  the  Properties,  subject
 to  the  right  retained  by  Company  to supervise  the  activities of Manager
 pursuant  to this Agreement.    The power  and authority  of Manager shall
include but not be limited to:




a.

Investigating, hiring, paying, superv1smg and discharging all personnel
necessary or desirable, in Manager's good faith judgment, to be employed in
connection with the maintenance and operation of the Properties.  Compensation
for the service of all such employees and the cost of worker's compensation
insurance and any benefits with respect to such employees shall be an operating
expense of the Properties. Manager, on behalf of Company, may employ affiliated
persons or entities of Manager or Company (hereinafter "Affiliates") as long as
such employment is at rates that do not exceed commercially reasonable rates
that would be paid to an unaffiliated person or entity for similar services,
 supplies, materials or other such dealings. Manager is authorized to engage, on
behalf of and at the expense of Company, professional persons (such as lawyers
and accountants) and consultants (such as tax and energy consultants) to render
services for the Properties.




b.

Maintaining business-like relations with tenants.

a.






c.

Using good faith efforts to lease vacant space in the Properties and renew
existing leases with tenants in accordance with the current rental schedule from
time to time submitted by Manager and approved by Company (or in the absence of
such current rental schedule approved by Company, at rents reasonably determined
by Manager taking into consideration market factors then prevailing) and on such
other terms and conditions as Manager in its sole discretion shall determine.
Manager shall execute leases and rental agreements with tenants and agreements
with concessionaires in Manager's name as agent for Company on such terms and
conditions as Manager, in its sole discretion, shall determine. Manager shall
have the right to reduce the rental rate by an amount up to ten percent (10%) of
the rental rate stipulated on the  then current rental schedule approved by
Company (if any) if, in Manager 's sole discretion, such reduction is necessary
to expedite rental of such space under the competitive rental and economic
conditions then prevailing.




d.

Collecting all monthly rentals and other charges due from tenants, all rents and
other charges due from concessionaires, users of parking spaces and from users
or lessees of other facilities in the Properties. Company hereby authorizes and
directs Manager to request, demand, collect, receive and receipt for any and all
charges or rents which may at any time be or become due to Company, and to take
such legal action as necessary to evict tenants delinquent in payment of monthly
rent and to take such legal action as necessary to collect any rentals owing
from tenants.




e.

Causing the buildings, appurtenances and grounds on the Properties to be
maintained according to customary industry standards including, but not limited
to, landscaping, interior and exterior cleaning, painting and decorating,
plumbing, steam fitting, carpentry and other normal maintenance and repair work
or any extraordinary maintenance and repair work deemed necessary or desirable
by Manager, in Manager's good faith judgment.




f.

Making contracts for water, electricity, gas, fuel, oil, telephone, pest
control, trash removal, insurance and other necessary services as Manager shall
deem necessary or desirable, in Manager's good faith judgment. Additionally,
Manager shall place purchase orders for such equipment, tools, appliances,
materials and supplies as are necessary or desirable, in Manager's good faith
judgment, to properly maintain the Properties. All such contracts and orders may
at Manager's choice be made in either the name of Manager or in the name of
Company and shall be on such terms and conditions as Manager deems advisable.
Manager shall use good faith efforts to have such contracts provide that Manager
(or Company, as applicable) can terminate on thirty (30) days notice.




g.

Taking such action as may be necessary or desirable, in Manager's good faith
judgment , to comply with any orders or requirements affecting the Properties
issued by federal, state, county or municipal authority having jurisdiction over
the Properties. Manager shall promptly notify Company of the receipt and
contents of any such governmental orders or requirements.




h.

Causing to be disbursed or paid, from the monies collected from the operation of
the Properties and such other monies as may or shall be advanced by Company to
Manager: (1) salaries and any other compensation or fees due and payable to
Manager and employees of the Properties in connection with the management of the
Properties and the cost of

f.






--------------------------------------------------------------------------------




workers' compensation insurance with respect to such employees; (2) payments
required to be made to the holders of any mortgages affecting the Properties;
(3) current amounts due  for premium charges under contracts of insurance for
fire and other hazard insurance premiums and amounts due for ad valorem taxes or
other assessments on the Properties; (4) sums otherwise due and payable in
connection with the operation and management of the Properties, including but
not limited to, utility bills, service bills, supply bills license fees and
payroll taxes; (5) repair expenses, capital improvement costs and other sums
retained for  such  reserves  as  Manager deems necessary or desirable, in
Manager's good faith judgment, for the prudent management and operation of the
Properties; and (6) the balance of funds, if any, shall be paid monthly to
Company. Unless otherwise agreed to in writing by Manager and Company, such
payments and disbursements shall be made by Manager in any order it may
determine.




i.  Verifying appraisals and bills for real estate and personal property taxes,
improvement assessments and other like charges which are or may become liens
against the Properties. Manager may pay the bills or take such legal action as
necessary to appeal such tax appraisals as Manager may decide, in its reasonable
judgment, to be prudent.







2.

Manager's Right  to Subcontract. Manager reserves the right,  in  its  sole
discretion, to subcontract some or all of the property management and leasing
functions described herein to property managers, leasing agents and certain
other third parties. However, except as expressly provided herein, the fees to
be paid to Manager under this Agreement are inclusive of fees payable to such
third parties and Manager will pay the third parties with whom it subcontracts
for these services a portion of its property management or leasing fees.




3.

Company's Right to Supervise. Company at all times shall have the right to
supervise Manager in its performance of any or all of these activities. Company
shall have the right, if it so elects, to direct Manager in the conduct of any
of these activities. Absent any such direction from Company, Manager shall be
entitled to perform its duties hereunder in accordance with its own good faith
judgment.




4.

Agency; Payments. Except for the employment, supervision and discharge of
personnel in connection with the maintenance and  operation of the Properties,
who shall be employees of Manager and not of Company (although all costs with
respect to such employees shall, to the extent allocable to the Properties, be
deemed costs of the Properties), all action taken by Manager pursuant to the
provisions of this Agreement shall be done as agent of Company and obligations
or expenses incurred thereunder shall be for the account, on behalf and at the
expense of Company, but any such actions may be taken or made either in
Company's name  or Manager's name. Any payments to be made by Manager hereunder
shall be made out of such monies as are available from rentals and other
collections from the Properties and such other monies as may be provided by
Company. In the event anticipated disbursements for Properties expenses and
Company management shall in any month be in excess of the anticipated revenues,
Company agrees to advance sufficient funds to meet  the obligations (including
 all costs with respect to the employees of the Properties described in II(A)(l
)(a) hereof, including Affiliates, the Management Fee, reimbursement of expenses
described in III(A) hereof) within five (5) days after Manager's request.
Manager shall not be obligated to make any advance to  or for the account of
Company or to pay any sum contemplated by this Agreement except out of funds
held

1.









--------------------------------------------------------------------------------




by Manager on behalf of Company or out of funds provided by Company to Manager,
nor shall Manager be obligated to incur any liability of or for the account of
Company without assurance or proof from Company that the necessary funds for the
discharge thereof will be provided promptly.




5.

Bank Account. Manager shall establish and maintain, in a manner to indicate the
custodial nature thereof, with a bank, whose deposits are insured by the Federal
Deposit Insurance Corporation, a separate bank account as agent of Company for
the deposit of rentals and collections from the Properties, which shall not be
commingled by Manager with funds from other projects or other funds of Manager
or its Affiliates. Manager has authority to draw thereon (a) for any payments to
be made by Manager pursuant to the terms of this Agreement, (b) to discharge any
liabilities or obligations incurred pursuant to this Agreement, (c) for the
payment of the Management Fee described in III(A) hereof and the various expense
reimbursements due Manager hereunder.




6.

Operating Budget. On or before December 1 of each year, Manager shall prepare
and submit to Company for its consent an operating budget with respect to the
Properties for the next ensuing calendar year (the "Budget"). If Company does
not consent to the Budget submitted by Manager then, pending such consent or the
submission to Manager by Company of an alternative Budget, Manager shall be
authorized to rely on the Budget for the prior year, but with a four percent
(4%) increase in each line item.




7.

Discretion. Manager shall have and is hereby granted sole and complete
discretion to exercise the powers and functions granted herein and Manager shall
not be required to consult with Company or obtain Company's approval before
taking any action permitted hereunder; provided, however, except in cases of
emergency, Manager shall not incur any obligation in excess of $10,000.00
without the consent of Company. The approval by Company of a Budget shall be
deemed the consent of Company to the expenses indicated on such Budget. For
these purposes, an "emergency" shall be deemed to exist if in the good faith
judgment of Manager, prompt maintenance or repairs are needed in order to
prevent death, bodily injury or material property damage.




8.

Records. Manager shall maintain, or cause to be maintained , books of account of
all receipts and disbursements from the management of the Properties. Manager
shall provide monthly statements to Company containing occupancy information and
collection and disbursement reports. Manager shall allow Company's accountant or
other representatives to review the books and records of the Properties during
reasonable business hours. Manager also shall provide Company with an annual
report for the Properties containing information about occupancy and receipts
and disbursements for the immediately preceding calendar year.







ARTICLE III COMPENSATION  OF MANAGER




A.

Property Management.

A.










--------------------------------------------------------------------------------






1.

Management Fee. Company shall pay to Manager, as base compensation for Manager's
duties and obligations under this Agreement, a property management fee (the
"Management Fee") equal to five percent (5%) of the Effective Gross Revenues (as
hereinafter defined) for the management of retail centers, office/warehouse
buildings, industrial properties and flex properties and 3 to 4% of the
Effective Gross Revenues for office buildings, based upon the square footage and
gross property revenues of the buildings. Company will pay a 4% fee for the
management of office buildings under 100,000 square feet in size or with  gross
 annual revenues under $1,000,000 and a 3% fee for the management of office
buildings of 100,000 square feet or more in size and gross annual revenues of
$1,000,000 or more. Company shall pay the Management Fee to the Manager within
ten (10) days after the end of each calendar month, based upon the Effective
Gross  Revenues during said calendar month.  For purposes of this Agreement,
"Effective Gross Revenues" shall mean all payments actually collected from
tenants and occupants of the Properties, exclusive of (a) security and deposits
(unless and until such deposits have been applied to the payment of current or
past due rent) and (b) payments received from tenants in reimbursement of
expenses of repairing damage caused by tenants.




2.

Leasing Fee. Property Manager or an Affiliate shall receive, for its services in
leasing the Property in accordance with the terms of this Agreement, a leasing
commission (the "Leasing Commission") six percent (6%) in Houston, of the total
lease consideration for any lease (or the total lease consideration of any
increase in the amount of space occupied by a tenant) entered into during the
term of this Agreement four percent (4%) in Houston with respect to any renewals
or renegotiation entered into during the term of this Agreement. One-half of the
Leasing Commission shall be payable upon execution of the applicable lease and
the remainder shall be paid upon occupancy. The total lease consideration of the
lease shall be calculated by totaling the minimum monthly rent (or similar rent)
for the term (or renewal term if a renewal of the lease). The term of the lease
shall be exclusive of option periods. Any leasing fees due to outside procuring
leasing agents, or brokers representing a Tenant, will be paid by the Property
Manager from these commission, up to 3% of the total lease consideration for any
lease (or the total lease consideration of any increase in the amount of space
occupied by any tenant) and 2% of the total lease consideration of any renewals.
Ifanother broker represents the tenant, then Property Manager may cooperate with
that broker on terms and conditions acceptable to the Property Manager as
described in the prior sentence. After the outside leasing agent or broker
receives their portion of the Leasing Commission, the company will receive no
less than two percent (2%) of the Leasing Commission. In the event mentioned in
the prior sentence, Leasing Commission will exceed six percent (6%) in Houston.




3.

Construction  Management  Fee.   In the event that Manager  supervises the
construction or installation  of  tenant  improvements  to  the  Properties,
 Company  shall  pay Manager a construction management  fee  equal  to  5%  of
 the  costs  of  the  construction  or installation of the tenant improvements.




4.

Oversight Fee. In the event that Company contracts directly with a third- party
property manager in respect of a Property, Company shall pay Manager an
oversight fee equal to 1% of the Effective Gross Revenues of the Property
managed. In no event will the Company pay both a property management fee and an
oversight fee to Manager with respect to any particular property.




5.

Disposition Fee. If Manager provides a substantial amount of services, as
determined  by  Company's  independent  directors,  in connection  with the
 sale of one or more

1.







--------------------------------------------------------------------------------

assets, Manager will receive a disposition fee equal to (1) in the case of the
sale of real property, the lesser of: (A) one-half of the aggregate brokerage
commission paid (including the disposition fee) or, if none is paid, the amount
that customarily would be paid, or (B) 3% of the sales price of each property
sold, and (2) in the case of the sale of any asset other than real property, 3%
of the sales price of such asset.




6.

Reimbursement of Expenses. Company, within fifteen (15) days of a request by
Manager, shall reimburse Manager for all reasonable and necessary expenses
incurred or monies advanced by Manager on behalf of Company in connection with
the management and operation of the Properties, including the wages and salaries
and other employee-related expenses of all employees of Manager or its
subcontractors who are engaged in the operation, management, maintenance or
access control of the Properties, including taxes, insurance and benefits
relating to such employees, and travel and other out-of-pocket expenses that are
directly related to the management of a specific Property or Properties ..
Company will also reimburse fees and expenses of third-party professionals and
consultants related to the management and operation of the Properties, subject
to the limitations on fees and reimbursements contained in Company's charter.
Manager shall have no obligation to advance any of its own funds for the
management of the Properties.




B.

Miscellaneous. The fees and reimbursements set forth in III are cumulative; and
the obligations of Company pursuant to III shall survive the termination of this
Agreement.




ARTICLE IV TERMINATION




A. Termination. Notwithstanding anything herein to the contrary, but subject to
Article IV(B) below, this Agreement may be terminated at any time without cause
or penalty by:

(a) either party upon sixty (60) days prior written notice to the other party or
(b) by mutual consent of the parties. The parties may terminate this Agreement
in its entirety or with regard to a specific Property or Properties




B.   Default.  Notwithstanding anything herein to the contrary, either party
shall have the right (without limitation of its other rights and remedies) to
terminate this Agreement in the event of a default by the other party if such
default is not cured within thirty (30) days after written notice is given to
the other party (provided that if such default cannot reasonably be cured within
such thirty (30) day period, the cure period shall be extended as may reasonably
be required provided that the party obligated to cure such default endeavors
with diligence to do so). Additionally, Company shall have the right (without
limitation of its other rights and remedies) to immediately terminate this
Agreement at any time upon thirty (30) days written notice to Manager in the
event of Manager's fraud, gross  malfeasance, gross  negligence or willful
misconduct.




C. Termination Payments. Upon termination in whole or as to any Properties,
Company and Manager shall immediately account to each other with respect to all
matters outstanding and all sums owing each other as of the effective date of
termination. Manager shall be entitled to retain copies of such books and
records pertaining to such Properties as Manager deems appropriate, provided
Manager shall bear the cost of such photocopying .








--------------------------------------------------------------------------------







ARTICLE V

INSURANCE; INDEMNIFICATION  OF MANAGER




A. Insurance. Except as otherwise agreed in writing  between  the  parties
 hereto, Manager shall maintain (subject to reimbursement as an expense of the
Properties) adequate worker's compensation insurance covering all personnel
employed by Manager and working at or engaged in the operation of the
Properties, all risk casualty insurance, and public liability insurance for the
Properties with a broad form comprehensive general liability endorsement, in
such amounts as Manager may deem appropriate. Any and all other insurance
maintained for the Properties shall be the sole responsibility of Company. Each
party shall provide the other with copies of all insurance policies maintained
by such party with respect to the Properties.




B. Indemnification. Manager shall  have  no  liability  to  Company  for  any
 loss suffered by Company which arises out of any action or inaction of Manager
if Manager, in good faith, determined that such course of conduct was in the
best interest of Company  and such course of conduct did not constitute the
negligence or misconduct of Manager. Company shall indemnify Manager against all
claims, actions, damages, losses, judgments, liabilities, costs and expenses
(including attorneys' fees) and amounts paid in settlement of any claims
sustained by Manager in connection with the management of the Properties and the
management services provided pursuant to this Agreement, provided that the same
were not the result of negligence or misconduct on the part of Manager
(collectively,  "Unauthorized  Acts").  Manager  shall indemnify Company against
all claims, actions, damages, losses, judgments, liabilities, costs and expenses
(including attorneys' fees) and amounts paid in settlement of any claims
sustained by Company arising out of or in connection with Unauthorized Acts.
Indemnities herein contained shall not apply to any claim with respect to which
the indemnified party is covered by insurance, provided that the foregoing
exclusion does not invalidate the indemnified party's insurance coverage. The
indemnification provisions set forth herein shall survive termination of this
Agreement.




C. Waiver.  Notwithstanding  anything  herein  to  the  contrary,  each  party
 hereby waives any claim against the other to the extent recoverable by
insurance carried or required to be carried by the claimant hereunder.







ARTICLE VI MISCELLANEOUS




A.    Binding  Obligation; Assignment.   This Agreement  shall inure to the
benefit  of and constitute a binding obligation upon the parties hereto and
their respective successors and assigns. Subject to VI(G), no party may assign
its rights or delegate its duties hereunder without the prior written consent of
the other party, such consent not to be unreasonably withheld.




B. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the matters set forth herein, and shall not be
changed, modified or amended, except by an instrument in writing after this date
signed by both of the parties hereto with the same formalities as the execution
of this Agreement.







--------------------------------------------------------------------------------





C.

Relief. Company and Manager each shall be entitled to injunctive and other
equitable relief to enforce the provisions of this Agreement.




D.

Competitive Activities. Manager (and any Affiliate) may acquire, own, promote,
develop, operate and manage real property (or any one or more of the foregoing)
on its own behalf or on behalf of any other person or entity. Manager (and any
Affiliate), notwithstanding the existence of this Agreement, may engage in any
activity it so chooses, whether such activity is competitive with the Properties
or Company or otherwise, without having or incurring any obligation to offer any
interest in such activities to Company. Neither this Agreement nor any activity
undertaken pursuant hereto shall prevent Manager (and any Affiliate) from
engaging in such activities or require Manager (and any Affiliate) to permit
Company to participate in such activities, and, as a material part of the
consideration for Manager's execution hereof, Company hereby waives,
relinquishes and reserves any such right or claim of participation.




E.

Time Obligation. Manager shall not be required to spend all of its time in the
performance of its duties hereunder, but, rather, shall spend such time as it
deems reasonably necessary for the business-like management of the Properties.




F.

Notices. Notices or other communications required or permitted to be given
hereunder shall be deemed duly made or given, as the case may be, if in writing,
signed by or on behalf of the person making or giving the same, and shall be
deemed completed upon the first to occur of receipt or two (2) days after
deposit in the United States mail, first class, postage prepaid, addressed to
the person or persons to whom such offer, acceptance, election, approval,
consent, certification, request, waiver, or notice is to be made or given, at
their respective addresses:




Ifto Company:

Hartman Highway 6, LLC 2909 Hillcroft, Suite 420

Houston, Texas 77057 Attention: Allen R. Hartman




Ifto Manager:

Hartman Income REIT Management, Inc.

2909 Hillcroft, Suite 420

Houston, Texas 77057 Attention: Allen R. Hartman




or, in any case, at such other address as shall have been set forth in a notice
sent pursuant to the provisions of this paragraph.




G.

Consents: Approval. Wherever in this Agreement the consent or approval of a
party is required, such consent or approval shall not be withheld unreasonably
(except as expressly set forth herein to the contrary) and shall be deemed to
have been given if the party whose consent or approval is requested does not
notify in writing the party requesting such consent or approval otherwise within
ten (10) days after receipt of a written request for such consent or approval.

C.

H.

Countetparts. This Agreement may be executed in multiple counterparts, each of
which shall be an original, but all of which shall constitute one instrument.




I. Situs. This Agreement and the rights and obligations of the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to the conflict of laws provisions thereof.




J.

Headings. Article and section titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and shall not be
construed in any way to define, limit, extend or describe the scope of any of
the provisions hereof.




K.

Definitions. The words such as "herein," "hereinafter,"  "hereof,"  and
"hereunder" refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The singular
shall include the plural, and the masculine gender shall include the feminine
and neuter, and vice versa, unless the context otherwise requires.




L. Severability: Invalidity. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions herein
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.




M.

Additional Instruments, Acts. Each of the parties hereto shall hereafter execute
and deliver such further instruments and do such further acts and things as may
be required or useful to carry out the intent and purpose of this Agreement and
as are not inconsistent with the provisions hereof.




N.

Time. Time is of the essence with respect to the dates set forth in this
Agreement.













[SIGNATURE PAGE TO FOLLOW]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written pursuant to due authority.




COMPANY:




HARTMAN HIGHWAY 6, LLC,

a Texas limited liability company



By:

Allen R. Hartman




MANAGER:




HARTMAN INCOME REIT MANAGEMENT, INC.,

a Texas corporation










By:

 



Allen R. H


